Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2016

                                       No. 04-16-00324-CV

   Angela MOORE a/k/a Angela Christine Roberts, Individually and as Representative of the
      Estate of Alexandra Elisabeth Anderson, Deceased, Jesse Amaya, and Jason Hays,
                                        Appellants

                                                 v.

                                          STRIKE, LLC,
                                            Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 16-03-55764-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
       After this court granted Appellants’ first motion for extension of time to file their brief, it
was due on July 25, 2016. The day after the brief was due, Appellants filed their brief and a
motion for a one-day extension of time to file the brief.
        Appellants’ motion is GRANTED; Appellants’ brief is deemed timely filed. See TEX. R.
APP. P. 38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court